DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-28 in the reply filed on 07/12/22 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 161/151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-11, 22, 23, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inamasu (USPGPUB DOCUMENT: 20200381255, hereinafter Inamasu).



Re claim 9 Inamasu discloses a method for bonding a first wafer(W) to a second wafer(S) comprising: loading a first wafer(W) onto a first wafer(W) chuck(140) and a second wafer(S) onto a second wafer(S) chuck(141), wherein the first wafer(W) faces the second wafer(S), wherein the first wafer(W) comprises a first transparent material (transparent film)[0025], and wherein the first wafer(W) comprises a first alignment mark(A) comprising the first transparent material; applying a first light (see Lw applied to W in Fig 9B/C)(illumination light is irradiated to the front surface Wa of the upper wafer W)[0031] to the first wafer(W); capturing a first image (image captured by 161/151) of the first wafer(W) using a first camera(CCD camera)[0030] while the first light(illumination light is irradiated to the front surface Wa of the upper wafer W)[0031] is being applied to the first wafer(W); analyzing the first image (Based on the images obtained by the lower imaging device 161/151, the control device 80 moves the chuck  to a position where the alignment marks are aligned)[0087] to identify the first alignment mark(A) on the first wafer(W); applying a second light (see Lw applied to S in Fig 9B/C) to the second wafer(S); capturing a second image  (image captured by 161/151)  of the second wafer(S) using a second camera (161/151) while the second light is being applied to the second wafer(S); analyzing the second image  (Based on the images obtained by the upper imaging device 161/151 the control device 80 moves the chuck  to a position where the alignment marks are aligned) [0087]  to identify a second alignment mark(B) on the second wafer(S); moving the first wafer(W) chuck(140) and the second wafer(S) chuck(141) using positioning circuitry to align the first alignment mark(A) on the first wafer(W) with the second alignment mark(B) on the second wafer(S) (see Fig 9D); and bonding the first wafer(W) to the second wafer(S) [0088, 0089].

Re claim 10 Inamasu discloses the method of claim 9, wherein the first wafer(W) chuck(140) comprises a reflective material (illumination light irradiated onto the upper wafer W are reflected)[0033].

Re claim 11 Inamasu discloses the method of claim 9, wherein the second wafer(S) and the second alignment mark(B) comprise a second transparent material (a transparent film, for example, a SiO.sub.2 film (TEOS film))[0093].


Re claim 22 Inamasu discloses a method comprising:
providing a first wafer(W) comprising transparent material (transparent film)[0025] and further comprising a first alignment mark(A) formed by the transparent material (transparent film)[0025];
arranging the first wafer(W) on a first wafer(W) chuck(140), which is reflective (illumination light irradiated onto the upper wafer W are reflected)[0033];
arranging a second wafer(S) on a second wafer(S) chuck(141), wherein the second wafer(S) comprises a second alignment mark(B);
imaging (image captured by 161/151) the first wafer(W) to determine a first location of the first alignment mark(A) (Based on the images obtained by the lower imaging device 161, the control device 80 moves the chuck  to a position where the alignment marks are aligned)[0087];
imaging(image captured by 161/151) the second wafer(S) to determine a second location of the second alignment mark(B) (Based on the images obtained by the lower imaging device 161, the control device 80 moves the chuck  to a position where the alignment marks are aligned)[0087];
controlling the first wafer(W) chuck(140) and the second wafer(S) chuck(141) to move the first and second alignment mark(B)s into alignment based on the determined first and second locations (see Fig 9D); and
bonding the first and second wafer(S)s together while in alignment[0088, 0089];
wherein the first alignment mark(A) corresponds to a recess (recess between multiple alignment marks A) in a topmost surface of the first wafer(W), and wherein the first alignment mark(A) comprises an uneven surface (the surface between multiple alignment marks A and the recess may be considered uneven sine it is not flat) formed by the transparent material[0088, 0089] in the recess.

Re claim 23 Inamasu discloses the method of claim 22, wherein the second wafer(S) comprises transparent material, and wherein the second alignment mark(B) is formed by the transparent material(a transparent film, for example, a SiO.sub.2 film (TEOS film))[0093].



Re claim 27 Inamasu discloses the method of claim 22, wherein the uneven surface of the first alignment mark(A) is configured to scatter incident radiation (interference of the light)[0032] during the imaging of the first wafer(W).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (USPGPUB DOCUMENT: 2018/0286692, hereinafter Chen).


Re claim 17 Chen discloses in Fig 1-9 a method for forming an alignment mark on a transparent wafer comprising:
forming a first masking structure(112) on a topmost surface of a transparent wafer (anti-reflective coating (SHB) layer may be considered transparent)[0012], wherein the first masking structure(112) comprises first openings(openings of 112) arranged directly over an outer region (CR) of the topmost surface of the transparent wafer;
performing a first removal process( first etching process)[0005] according to the first openings(openings of 112) in the first masking structure(112) to define first surfaces of the alignment mark arranged at a first distance(distance of 112) from the topmost surface of the transparent wafer;
removing the first masking structure(112);
forming a second masking structure(124)[0015] over the first surfaces of the alignment mark, wherein the second masking structure(124)[0015] comprises second openings(openings of 124) arranged over portions of the topmost surface of the transparent wafer that are between the first surfaces of the alignment mark;
performing a second removal process(second etching process)[0015] according to the second openings(openings of 124) of the second masking structure(124)[0015] to define second surfaces of the alignment mark at a second distance(distance of 124) from the topmost surface of the transparent wafer; and
removing[0018] the second masking structure(124)[0015].

Re claim 18 Chen discloses the method of claim 17, wherein the first openings(openings of 112) in the first masking structure(112) extend in parallel with one another, wherein the first openings(openings of 112) are spaced apart from one another by a third distance, and wherein the first openings(openings of 112) have respective widths about equal to the third distance (since the first openings have respective widths that are roughly or approximately equal to a third distance therefore this may be considered wherein the first openings have respective widths about equal to the third distance).

Re claim 19 Chen discloses the method of claim 17, wherein a difference between the first(distance of 112) and second distance(distance of 124)s is about equal to the first distance(distance of 112) (since the difference between the first(distance of 112) and second distance(distance of 124)s is roughly or approximately equal to the first distance therefore this may be considered a difference between the first and second distance(distance of 124)s is about equal to the first distance).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16, 25, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamasu in view of Oishi (USPGPUB DOCUMENT: 2009/0220872, hereinafter Oishi).



Re claim 13 Inamasu discloses the method of claim 9, 

Inamasu does not disclose wherein the first alignment mark(A) comprises:
a first protrusion protruding from a lower surface of the first alignment mark(A) and towards a topmost surface of the first wafer(W) to a first distance measured from the lower surface of the first alignment mark(A) to a topmost surface of the first protrusion, wherein the lower surface of the first alignment mark(A) is arranged between the topmost surface of the first wafer(W) and a bottommost surface of the first wafer(W); and
a second protrusion protruding from the lower surface of the first alignment mark(A) and towards the topmost surface of the first wafer(W) to a second distance measured from the lower surface of the first alignment mark(A) to a topmost surface of the second protrusion, wherein the second protrusion is spaced apart from the first protrusion by a third distance.

Oishi discloses in Fig 21B wherein the first alignment mark comprises:
a first protrusion (protrusion of leftmost M1) protruding from a lower surface of the first alignment mark and towards a topmost surface of the first wafer to a first distance (d1) measured from the lower surface of the first alignment mark(leftmost M1) to a topmost surface of the first protrusion, wherein the lower surface of the first alignment mark(leftmost M1) is arranged between the topmost surface of the first wafer(W) and a bottommost surface of the first wafer(bottom surface of M2); and
a second protrusion (protrusion of rightmost M1) protruding from the lower surface of the first alignment mark(leftmost M1) and towards the topmost surface of the first wafer to a second distance (d1) measured from the lower surface of the first alignment mark to a topmost surface of the second protrusion(protrusion of leftmost M1), wherein the second protrusion is spaced apart from the first protrusion by a third distance (distance between rightmost and leftmost M1).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Oishi to the teachings of Inamasu in order to be able to determining precision of restoration parameters can be improved [0133, Oishi]


Re claim 14 Inamasu and Oishi discloses the method of claim 13, wherein the first, second, and third distances are about equal to one another (since the first second and third distances are roughly or approximately equal therefore they may be considered about equal).

Re claim 15 Inamasu and Oishi discloses the method of claim 13, wherein the first light(illumination light is irradiated to the front surface Wa of the upper wafer W)[0031] has a first wavelength(wavelength)[0069].

Re claim 16 Inamasu and Oishi discloses the method of claim 15, wherein the first, second, and third distances are about equal to the first wavelength (since the first second and third distances are roughly or approximately equal to the first wavelength therefore they may be considered about equal).

Re claim 25 Inamasu discloses the method of claim 22, 

Inamasu does not disclose wherein the uneven surface comprises a plurality of first-level surface segments and a plurality of second-level surface segments facing a same direction as the topmost surface and formed by the transparent material in the recess, wherein the first-level surface segments and the second-level surface segments are recessed relative to the topmost surface, and wherein the second-level surface segments are elevated relative to the first-level surface segments.

Oishi discloses in Fig 21B wherein the uneven surface comprises a plurality of first-level surface segments (M2) and a plurality of second-level surface segments (M1/M3) facing a same direction as the topmost surface and formed by the transparent material (transparent)[0146] in the recess , wherein the first-level surface segments and the second-level surface segments are recessed relative to the topmost surface, and wherein the second-level surface segments are elevated relative to the first-level surface segments (since the M1/M3 have a depth d1 and M2 has a depth d2 that is larger than d1, this may be interpreted as the second-level surface segments are elevated relative to the first-level surface segments).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Oishi to the teachings of Inamasu in order to be able to determining precision of restoration parameters can be improved [0133, Oishi]


Re claim 26 Inamasu and Oishi discloses the method of claim 25, wherein the first-level surface segments(M2) and the second-level surface segments(M1/M3) alternate in a periodic pattern from a first sidewall (leftmost sidewall in the recess) of the first wafer(W) in the recess to a second sidewall (rightmost sidewall in the recess) of the first wafer(W) in the recess (since M2 is between M1 and M3, this may be interpreted as alternating in a periodic pattern), and wherein the first and second sidewalls are respectively on opposite sides of the recess (leftmost/rightmost sidewalls in the recess) and extend from the topmost surface .


Re claim 28 Inamasu discloses the method of claim 22, 

Inamasu does not discloses wherein the providing comprises forming the first alignment mark(A), the forming of the first alignment mark(A) comprising:
performing a first etch into the transparent material to form a plurality of openings evenly spaced with line-shaped top geometries extending in parallel, wherein the openings extend into the first wafer(W) to a first depth and are separated from each other by a plurality of top-surface segments of the transparent material; and
recessing the top-surface segments to a second depth greater than the first depth.

Oishi discloses in Fig 21B wherein the providing comprises forming the first alignment mark, the forming of the first alignment mark comprising:
performing a first etch[0064] into the transparent material to form a plurality of openings evenly spaced with line-shaped top geometries extending in parallel, wherein the openings extend into the first wafer to a first depth (d1) and are separated from each other by a plurality of top-surface segments of the transparent material[0146]; and
recessing the top-surface segments to a second depth (d2) greater than the first depth.


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Oishi to the teachings of Inamasu in order to be able to determining precision of restoration parameters can be improved [0133, Oishi]

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen .

Re claim 20 Chen discloses the method of claim 17, 

Chen does not specifically teach wherein the first distance(distance of 112) is in a range of between about 0.55 micrometers and about 0.75 micrometers.

Although Chen does not specifically teach wherein the first distance(distance of 112) is in a range of between about 0.55 micrometers and about 0.75 micrometers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein the first distance(distance of 112) is in a range of between about 0.55 micrometers and about 0.75 micrometers as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize improving optical resolution[0006, Chen]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mahshid (USPGPUB DOCUMENT: 2017/0326558, hereinafter Mahshid).

Re claim 21 Chen discloses the method of claim 17,

Chen does not disclose wherein the transparent wafer comprises fused silica.

Mahshid discloses wherein the transparent wafer comprises fused silica[0095].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Mahshid to replace the material of Chen’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamasu in view of Mahshid (USPGPUB DOCUMENT: 2017/0326558, hereinafter Mahshid).

Re claim 24 Inamasu discloses the method of claim 22, 

Inamasu does not disclose wherein the second alignment mark(B) comprises a metal.

Mahshid discloses wherein the second alignment mark(B) comprises a metal (Cr-Au)[0045].


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Mahshid to replace the material of Inamasu’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamasu in view of Seyama (USPGPUB DOCUMENT: 2019/0304852, hereinafter Sayama).


Re claim 12 Inamasu discloses the method of claim 9, 

Inamasu does not disclose wherein the first alignment mark(A) in the first image exhibits a cross-like shape.

Seyama discloses in Fig 2 wherein the first alignment mark(52) in the first image exhibits a cross-like shape.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Seyama to the teachings of Inamasu in order to to suppress variation in the intervals between the semiconductor dies arranged on the temporary substrate [0011, Seyama]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819